Citation Nr: 1114993	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-37 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 until February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  This decision, in pertinent part, denied service connection for tinnitus.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., to afford the Veteran a VA audiological examination.  The Veteran failed to report to the scheduled VA examination.  

Following its completion of the Board's requested action, the AMC continued the denial of the Veteran's claim for service connection for tinnitus as reflected in a supplemental statement of the case dated February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the Veteran expressly denied the presence of tinnitus in an April 2008 VA examination.  However, the Veteran submitted several statements claiming that his ears rang, off and on.  A veteran is competent to report symptoms of tinnitus as a disability because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's testimony regarding tinnitus is sufficient to serve as evidence that the disability currently exists.  In a September 2010 remand, the Board conceded the Veteran had a current tinnitus disability based upon his statements in the record.  

The Board does not dispute that the Veteran has a current tinnitus disability.  The issue on appeal is whether this disability, first reported in his February 2008 claim for VA disability benefits more than 40 years after separation from service, is related to acoustic trauma during military service.  In September 2010, the Board remanded this issue to the AMC and the RO scheduled another VA examination to determine this outstanding issue.  In October 2010, the Veteran failed to report to the examination without good cause.  Pursuant to 38 C.F.R. § 3.655, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following action shall be taken: When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  In this regard, the Court has held, "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The Court has held that the burden was upon VA to demonstrate that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The September 2010 letter that provided the Veteran notice that a VA examination was being scheduled listed examples of good cause, including: "illness or hospitalization, death of a family member, etc."  Here, in March 2011, the Veteran submitted correspondence in which he stated he had "overlooked" the October 2010 VA examination and requested another examination.  The Board finds the Veteran did not have good cause for failing to report for a scheduled examination because he "overlooked" it.  

However, the Board notes that during the course of this appeal, on September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.  

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the evidence reflects that the Veteran was an Army Track Vehicle Mechanic.  According to the Duty MOS Noise Exposure Listing, it is "Highly Probable" that the Veteran experienced exposure to hazardous noise.  

Here, the Board notes the seemingly redundant nature of this remand due to the fact that the appeal was remanded in September 2010 for a VA audiology examination which the Veteran failed to report; but the September 2, 2010 Fast Letter 10-35 specifically directs that if the duty position is shown to have "Highly Probable" or "Moderate" probability of exposure to hazardous noise, as is the case here with a "Highly Probable" probability of exposure to hazardous noise as an Army Track Vehicle Mechanic, then exposure to such noise is conceded for purposes of establishing the in-service event.  The appeal must therefore be remanded for another VA audiology examination and opinion that takes into account the "Highly Probable" probability of noise exposure conceded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for tinnitus since service.  After the Veteran has signed the appropriate releases, those records not already associated with the file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The Veteran should be afforded a VA audiology examination to determine the etiology of the claimed tinnitus.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.   The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, exposure to hazardous noise in service is highly probable, and is conceded.  

During the interview process, the examiner is to obtain from the Veteran an occupational history, to include job descriptions for any positions held prior to or following service, as well as a history of any recreational noise trauma to which the Veteran may have been exposed, both before and after service.

Following the examination, and having reviewed the evidence of record, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current tinnitus is due to hazardous noise exposure in service.  In providing this opinion, the audiologist is requested to comment on the Veteran's pre-service occupational history as a freight driver, and post-service occupational history in warehousing, as well as participation in recreational hunting.  Sustainable reasons and bases are to be provided with this opinion.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


